
	

114 HR 3647 IH: Fairness for Families Act of 2015
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3647
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2015
			Mr. O’Rourke (for himself and Mr. Pearce) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide that United States citizens’ sons and
			 daughters with mental or physical disabilities be considered immediate
			 relatives for purposes of exemption from numerical limitations on visas
			 issued to such sons and daughters.
	
	
 1.Short titleThis Act may be cited as the Fairness for Families Act of 2015. 2.Definition of mental or physical disabilitySection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following:
			
 (53)The term mental or physical disability means, in the case of an individual, a mental or physical impairment, or physical disability that—
 (A)a licensed physician designated by the Secretary of State pursuant to section 40.11 of title 22, Code of Federal Regulations for purposes of making examinations pursuant to section 212(a)(1) has determined, by examining the individual, renders the individual unable to care for himself or herself as an adult; and
 (B)due to such impairment or disability, the individual’s parent or sibling is solely responsible for the care of the individual..
		3.United States citizens’ sons and daughters with mental or physical disabilities to be considered
 immediate relativesSection 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)) is amended by inserting after children, spouses, the following: sons and daughters with mental or physical disabilities,.
		
